                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                           3:18-cv-00198-MR

JAMES A. WILSON,                               )
                                               )
                         Plaintiff,            )
                                               )             ORDER
v.                                             )
                                               )
BRETT SIMMONS                                  )
Sergeant at Lanesboro Correctional             )
FNU HONBARRIER                                 )
Correctional Officer at Lanesboro Correctional )
FNU HINSON                                     )
Correctional Officer at Lanesboro Correctional )
FNU DMANTO                                     )
Correctional Officer at Lanesboro Correctional )
                                               )
                         Defendants.           )
__________________________________             )

      This matter is before the undersigned on Defendants’ Motion to Excuse

Their Attendance at the Court-Hosted Settlement Conference (the “Motion,”

Doc. 62).

      A telephonic settlement conference is set for February 18, 2021

beginning at 1:00 p.m.    The Court’s Order of February 8, 2021 provided

instructions regarding the parties’ participation in that conference. Doc. 57.

      By their Motion, Defendants Brett Simmons, Justin Honbarrier, Kearry

Hinson, and Phillip DiManto (“Defendants”) request that they be excused from

personally attending the February 18, 2021 conference.          Doc. 62 at 1.




        Case 3:18-cv-00198-MR Document 63 Filed 02/12/21 Page 1 of 3
Defendants contend that this request is justified because the North Carolina

Department of Public Safety (“NCDPS”), as Defendants’ employer, is

responsible for the first $150,000.00 of liability and because representatives of

NCDPS “will attend the scheduled settlement conference and will have the

ability to negotiate and enter into any binding settlement agreement on behalf

of Defendants.” Id. at 1-2.

      With respect to Defendants’ participation, while defense counsel and the

NCDPS representatives may have authority to negotiate and enter a binding

settlement on behalf of Defendants, as parties to the case Defendants

themselves have a vested interest in the matter and the undersigned otherwise

believes Defendants’ personal participation in the conference may be

beneficial.   In order to ensure that such participation is not unduly

burdensome, the undersigned has previously advised that Defendants and

their counsel may participate in the settlement conference from different

physical locations if they so choose, as long as they are on one conference line

during the conference. See Doc. 57 at 2.




                                       2

        Case 3:18-cv-00198-MR Document 63 Filed 02/12/21 Page 2 of 3
     IT IS THEREFORE ORDERED that Defendants’ Motion to Excuse

Attendance of Individual Defendants (Doc. 62) is DENIED.




                                   Signed: February 12, 2021




                                    3

       Case 3:18-cv-00198-MR Document 63 Filed 02/12/21 Page 3 of 3
